DETAILED ACTION
This office action is a response to the amendment and arguments filed on February 28, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 12-13, filed February 28, 2022, with respect to the rejection of Claims 1, 3-19, 21-23, 25-27 and 29-30 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1, 3-19, 21-23, 25-27 and 29-30 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-19, 21-23, 25-27 and 29-30 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on February 28, 2022 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. 

The closest prior art found is as follows: Hwang et al. (US 2017/0366305), Koo et al. (US 2011/0205981), Kim et al. (US 2019/0326934), Park et al. (US 2019/0199477) and Matsumura et al. (US 2020/0245336).

Prior art reference Hwang is directed to a method and user equipment for transmitting HARQ ACK/NACK for downlink data. A method for transmitting a hybrid automatic repeat request (HARQ) acknowledgement (ACK)/negative-acknowledgement (NACK) for downlink data, when more than five cells are used according to carrier aggregation (CA) by a user equipment (UE). The method comprises the steps of: receiving, from a base station, a list of sets of which HARQ-ACK/NACK transmission is limited, through an upper layer signal; receiving, from the base station, information indicating a set of which HARQ-ACK/NACK transmission is limited at the present turn, from among the list of sets; receiving, from the base station, a plurality of items of downlink data through a plurality of cells; determining the set of which transmission is limited based on the information, from among the list of sets that has been received through the upper layer signal; and generating and transmitting uplink control information (UCI) including HARQ-ACK/NACK for the downlink data but excluding the HARQ-ACK/NACK according to the set which has been determined (Hwang Abstract; Figure 1, 9, 10 and 11; Paragraph [0112-0117, 0135, 0163, 0182-0185 and 0200-0202]).
Prior art reference Koo is directed to a method and system for multiplexing uplink L1/L2 control and data. Scheduling requests may be superimposed on HARQ ACK/NACK by multiplying the HARQ ACK/NACK by a value. Alternatively, scheduling requests may be channel-coded and multiplexed with other uplink control information. Scheduling requests can Koo Abstract; Paragraph [0002-0007 and 0104]).
Prior art reference Kim is directed to a method for encoding and transmitting a physical broadcast channel (PBCH) can comprise the steps of: generating the same encoded data bit for each of two symbols of a predetermined subframe for PBCH transmission by using a polar code; and transmitting the generated same encoded data bit from each of the two symbols of the predetermined subframe through the PBCH (Kim Abstract; Paragraph [0001-0020, 0190-0191 and 0270]).
Prior art reference Park is directed to a method of transmitting uplink control information by user equipment in a wireless communication system. Park discloses a method of transmitting uplink control information by a user equipment in a wireless communication system and device for supporting the same. Specifically, the present invention discloses a method by which a user equipment maps uplink control information to a physical uplink shared channel when the user equipment intends to transmit the uplink control information on the physical uplink shared channel and transmission operation for the uplink control information based on the same (Park Abstract; Paragraph [0006-0025, 0188-0190, 0574 and 0628-0629]).
Prior art reference Matsumura is directed to a user terminal and radio communication method including a transmitting section that transmits uplink control information (UCI) using an uplink control channel of a first duration and/or an uplink control channel of a second duration Matsumura Abstract; Paragraph [0006-0012 and 0069-0083]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “...determining that a size of an uplink control information (UCI) part exceeds a UCI part payload size limit, wherein the UCI part is a portion of a UCI that includes hybrid automatic repeat request acknowledgment information (HARQ-ACK); determining a downlink assignment index (DAI) field included in downlink control information (DCI); determining that a HARQ-ACK codebook, associated with the HARQ-ACK, is dynamic, and selectively transmitting the UCI part based at least in part on determining that the size of the UCI part exceeds the UCI part payload size limit, wherein when the HARK ACK codebook is dynamic, the UCI part is transmitted in multiple parts, in accordance with a size identified by the DAI, such that a size of each of the multiple parts does not exceed the UCI part payload size limit, and wherein the UCI is otherwise not transmitted based at least in part on the size of the UCI part exceeding the UCI part payload size limit.”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414